Name: 2008/817/EC: Commission Decision of 22 October 2008 amending Decision 2007/777/EC as regards imports of certain meat products from New Caledonia into the Community (notified under document number C(2008) 6050) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  foodstuff;  Asia and Oceania;  international trade;  cooperation policy;  agricultural policy;  health
 Date Published: 2008-10-28

 28.10.2008 EN Official Journal of the European Union L 283/49 COMMISSION DECISION of 22 October 2008 amending Decision 2007/777/EC as regards imports of certain meat products from New Caledonia into the Community (notified under document number C(2008) 6050) (Text with EEA relevance) (2008/817/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(a) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Community of consignments of certain meat products for human consumption. Part 2 of Annex II to that Decision contains the lists of third countries and parts thereof from which imports of those products are to be authorised. That Decision also lays down model certificates and rules on treatments required for those products. (2) New Caledonia has requested authorisation for imports into the Community of meat products prepared from domestic bovine animals and certain game and of certain parts of those animals. (3) The Commission has carried out an audit of New Caledonia which demonstrated that the competent veterinary authority of that third country provides appropriate guarantees as regards compliance with Community legislation, in accordance with the first subparagraph of Article 8(1) of Directive 2002/99/EC. (4) It is therefore appropriate to authorise the imports from New Caledonia into the Community of meat products prepared from domestic bovine animals and certain game and of certain parts of those animals with the application of the non-specific treatment laid down in Part 4 of Annex II to Decision 2007/777/EC for animal health reasons to those products. (5) Decision 2007/777/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 2 of Annex II to Decision 2007/777/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 312, 30.11.2007, p. 49. ANNEX PART 2 Third countries or parts thereof from which imports of meat products and treated stomachs, bladders and intestines into the EU are authorised (See Part 4 of this Annex for the interpretation of codes used in the table) ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A A C C XXX A D XXX Argentina AR-1 (1) C C C A A A A C C XXX A D XXX Argentina AR-2 (1) A (2) A (2) C A A A A C C XXX A D XXX AU Australia A A A A D D A A A XXX A D A BH Bahrain B B B B XXX XXX A C C XXX A XXX XXX BR Brazil XXX XXX XXX A D D A XXX XXX XXX A D XXX Brazil BR-1 XXX XXX XXX A XXX A A XXX XXX XXX A A XXX Brazil BR-2 C C C A D D A C XXX XXX A D XXX Brazil BR-3 XXX XXX XXX A A XXX A XXX XXX XXX A D XXX BW Botswana B B B B XXX A A B B A A XXX XXX BY Belarus C C C B XXX XXX A C C XXX A XXX XXX CA Canada A A A A A A A A A XXX A A A CH Switzerland (3) CL Chile A A A A A A A B B XXX A A XXX CN China B B B B B B A B B XXX A B XXX China CN-1 B B B B D B A B B XXX A B XXX CO Colombia B B B B XXX A A B B XXX A XXX XXX ET Ethiopia B B B B XXX XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D D A B B XXX A XXX XXX HR Croatia A A D A A A A A D XXX A A XXX IL Israel B B B B A A A B B XXX A A XXX IN India B B B B XXX XXX A B B XXX A XXX XXX IS Iceland A A B A A A A A B XXX A A XXX KE Kenya B B B B XXX XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D D A XXX XXX XXX A D XXX MA Morocco B B B B XXX XXX A B B XXX A XXX XXX ME Montenegro A A D A D D A D D XXX A XXX XXX MG Madagascar B B B B D D A B B XXX A D XXX MK Former Yugoslav Republic of Macedonia (4) A A B A XXX XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX XXX A B B XXX A XXX XXX MX Mexico A D D A D D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX NA Namibia (1) B B B B D A A B B A A D XXX NC New Caledonia A XXX XXX XXX XXX XXX XXX A XXX XXX XXX XXX XXX NZ New Zealand A A A A A A A A A XXX A A A PY Paraguay C C C B XXX XXX A C C XXX A XXX XXX RS Serbia (5) A A D A D D A D D XXX A XXX XXX RU Russia C C C B XXX XXX A C C XXX A XXX A SG Singapore B B B B D D A B B XXX A XXX XXX SZ Swaziland B B B B XXX XXX A B B A A XXX XXX TH Thailand B B B B A A A B B XXX A D XXX TN Tunisia C C B B A A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States A A A A A A A A A XXX A A XXX UY Uruguay C C B A D A A XXX XXX XXX A D XXX ZA South Africa (1) C C C A D A A C C A A D XXX ZW Zimbabwe (1) C C B A D A A B B XXX A D XXX XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised. (1) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (2) For meat products and treated stomachs, bladders and intestines prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (3) In accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised.